DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed Remarks, with respect to Non-Final Rejection - 01/28/2022 have been fully considered and are persuasive.  The Non-Final Rejection - 01/28/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner's statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
	Most relevant prior art (US 20700219502 A1, US 20060289932 A1) discloses the claimed features except for the limitations cited as follows in combination with the rest of the claim limitations.
	Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the decoupling capacitors ... are located outside portions of the semiconductor die that are overlapped with the bond metals.”, as recited in Claim 1, with the remaining features.
	Regarding claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the decoupling capacitors... laterally surround portions of the dielectric layers overlapped with the bond metals.”, as recited in Claim 10, with the remaining features.
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: "  wherein more than one of the decoupling capacitors are overlapped each one of the first and second bonding pads; wherein the decoupling capacitors overlapped with each of the first and second bonding pads are separately arranged along an annulus pattern.”, as recited in Claim 17, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816